Citation Nr: 9932212	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-19 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to June 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.   

The appeal was docketed at the Board in 1998.  


REMAND

The veteran contends, in substance, that he presently has 
acquired psychiatric disablement of service origin.  
Specifically, he avers that he was a victim of discrimination 
in service, to include being given menial jobs as well as 
being addressed with racial slurs.  Service medical records 
reflect that he presented on February 16, 1992, with 
complaints involving conflict with a supervisor relative to 
his job in a fireroom.  The assessment, following evaluation, 
was situational stress reaction with depression.  
Approximately one week later, on February 24, 1992, the 
veteran was formally examined at a base psychiatric clinic.  
He complained of being treated in a discriminatory fashion, 
to include being assigned to menial tasks and being addressed 
with racial slurs "to his face".  The assessment, following 
examination, was adjustment disorder, not otherwise 
specified, "with depressive and withdrawal features related 
to [his] work environment".  Several months later, in May 
1992, he was again examined at a base psychiatric facility.  
A Minnesota Multiphasic Personality Inventory (MMPI) 
administered the veteran was interpreted as being 
"suggestive of longstanding characterological problems".  
Mental status examination was described as having been within 
normal limits.  The Axis I examination assessment was life 
circumstance problem; the Axis II assessment was preexisting 
personality disorder, not otherwise specified, with immature 
and passive-aggressive traits.  

Subsequent to service, when examined by VA in February 1993, 
the veteran again alluded to having been treated in a 
discriminatory fashion in service.  Findings on mental status 
examination included a "depressed" affect.  The Axis I and 
II examination diagnoses were, respectively, depressive 
reaction and passive-aggressive personality.  More recently, 
when he was evaluated under non-VA auspices in June 1998, the 
veteran alluded to experiencing discrimination in service as 
well as in the course of several jobs he had held since 
service.  Following the evaluation, which apparently did not 
include any psychological testing such as the MMPI, the 
assessment was (provisionally) intermittent explosive 
disorder; [rule out] depressive disorder.  Two months later, 
when seen for VA outpatient treatment in August 1998, the 
veteran was then shown to be taking "Prozac" for 
depression.

The Board observes that, included as aspects of psychiatric 
assessments rendered in service, were depression and 
depressive features.  Given the foregoing, and inasmuch as a 
depressive disorder was not affirmatively disclaimed in the 
course of the above-addressed June 1998 non-VA psychological 
evaluation, the Board is of the opinion that pertinent 
examination by VA, as specified in greater detail below, 
should be accomplished before further appellate action 
ensues.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA (other than 
treatment rendered him at the VA Medical 
Center in Allen Park, Michigan) or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to his appeal.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  In 
any event, the RO should take appropriate 
action to procure copies of any records 
reflecting treatment rendered the veteran 
since August 1998 at the VA Medical 
Center in Allen Park, Michigan.   

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified psychiatrist, if 
available, to determine the nature and 
severity of any present psychiatric 
disability.  A thorough review of the 
claims folder must be undertaken, and it 
is essential that the veteran be 
administered the MMPI, as well as any 
other psychological testing deemed 
necessary.  If the veteran is found to 
have only a personality disorder, the 
examiner need only state the same.  
However, with respect to any acquired 
psychiatric disability(ies) the veteran 
is found to have, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that such condition is related to the 
veteran's period of service.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



